DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket number: SMIC00127-1D US
Filling Date: 2/13/2020
Priority Date: 5/12/2017
Inventor: Zhou 
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention II, claims 2, 4, 7-14 in the reply filed on 11/23/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim 2 is directed to the invention I. Claim 2 recites “obtaining a baseline curve” and “obtaining a test curve” which are under radiation measurement method.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 2 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2015/0145592 A1) in view of Cai et al (US 2015/0102348 A1).

Regarding claim 7, Li discloses a semiconductor device manufacturing (Figures 9A, 9B) method, comprising: providing a semiconductor structure 901a (Para. 98) wherein the semiconductor structure 901a comprises a substrate 910a (P-sub) comprising: a base area 909a and a collector area 932a; and a plurality of semiconductor fins 907a, 908a 
Li does not explicitly disclose a plurality of semiconductor fins; forming a first source  and a first drain at two opposite sides of the first initial gate structure and at least partially in the first region; forming a dielectric layer on the semiconductor structure, with the dielectric layer exposing an upper surface of the first initial gate structure; forming a first notch by removing the first initial gate structure; and forming a first gate structure  in the first notch.


However, Cai discloses a plurality of semiconductor fins 106 (Figures 1-13, Para. 34); forming a first source 230 (Para. 56) and a first drain 230 at two opposite sides of the first initial gate structure 116, 118 (Paras. 38-39) and at least partially in the first region 210 (Para. 35); forming a dielectric layer 120 (Para. 42) on the semiconductor structure 100, 200, with the dielectric layer 120 exposing an upper surface of the first initial gate structure 116, 118; forming a first notch 113 (Para./ 46) by removing the first initial gate structure 116, 118; and forming a first gate structure 212 (Para. 51) in the first notch 113.


Regarding claim 8, Li discloses the method of claim 7, wherein the base area 909a (P-type) has a conductivity type opposite to those of the collector area 932a and the emission area 906a, and the base area 909a and the first region 908a have the same conductivity type (P-type).

Allowable Subject Matter
Claims 4, 9-13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896